  Case 1:21-cv-00262-TCS-JCG-MMB Document 13                     Filed 07/30/21     Page 1 of 4




           UNITED STATES COURT OF INTERNATIONAL TRADE
    Before: Hon. Timothy C. Stanceu, Hon. Jennifer Choe-Groves, Hon. M. Miller Baker



 STANLEY BLACK & DECKER, INC.,

                                Plaintiff,

                v.

 UNITED STATES; JOSEPH R. BIDEN, JR., in
 his official capacity as PRESIDENT OF THE
 UNITED STATES; U.S. CUSTOMS &
                                                         Court No. 21-00262-TCS-JCG-
 BORDER PROTECTION; TROY A. MILLER
                                                         MMB
 in his official capacity as SENIOR OFFICIAL
 PERFORMING THE DUTIES OF
 COMMISIONER OF U.S. CUSTOMS &
 BORDER PROTECTION; UNITED STATES
 DEPARTMENT OF COMMERCE; and GINA
 M. RAIMONDO in her official capacity as
 SECRETARY OF COMMERCE,

                                Defendants.



                       PLAINTIFF’S CONSENT MOTION TO STAY

       Pursuant to Rules 1 and 7 of the Rules of the U.S. Court of International Trade (“CIT”),

plaintiff Stanley Black & Decker, Inc. (“Stanley”) moves this Court on consent to enter a stay of

the merits of this case until 65 days after a final decision on appeal in PrimeSource Building

Products, Inc. v. United States, et. al., No. 20-00032, 2021 Ct. Intl. Trade LEXIS 36 (Ct. Int'l

Trade Apr. 5, 2021), appeal docketed, 21-2066 (Fed. Cir. June 17, 2021). In Slip Op. 21-36,

issued on April 5, 2021, the CIT granted summary judgment to PrimeSource on its claim that

Proclamation 9980 was issued beyond the statutory time limits set forth in Section 232. The

court declared Proclamation 9980 invalid as contrary to law and directed those unliquidated



                                                 1
  Case 1:21-cv-00262-TCS-JCG-MMB Document 13                       Filed 07/30/21     Page 2 of 4




entries affected by the litigation be liquidated without the assessment of duties and previously

liquidated entries be reliquidated with the Section 232 duties refunded to the importer. Slip op.

21-36 at 11-12. That decision is now on appeal to the U.S. Court of Appeals for the Federal

Circuit.

           Stanley seeks to stay the instant matter until 65 days after the PrimeSource matter is

 final because this case and PrimeSource present identical issues. Like the plaintiff in

 PrimeSource, Stanley challenges the defendants’ issuance and implementation of

 Presidential Proclamation 9980 (“Proclamation 9980”), published as Adjusting Imports of

 Derivative Aluminum Articles and Derivative Steel Articles into the United States, 85 Fed.

 Reg. 5281 (Jan. 29, 2020), alleging:

           1.    The issuance, implementation, and enforcement of Proclamation 9980 violates the
                 requirements mandated by Section 232 because the President promulgated
                 Proclamation 9980 nearly two years after the President promulgated Proclamation
                 9705. Proclamation 9705 cannot comprise the basis for Proclamation 9980
                 because the time elapsed between Proclamation 9705 and Proclamation 9980 far
                 exceeds the fifteen days permitted by Section 232 for implementing any remedial
                 action determined by the President;

           2.    That Proclamation 9980 violated Section 232 and the Administrative
                 Procedures Act, 5 U.S.C. §§ 702, et seq., by not complying with the applicable
                 statutory and regulatory requirements; and,

           3.    Stanley’s Fifth Amendment rights were violated by the application
                 of Proclamation 9980.

 Given the common legal questions posed in this case and in PrimeSource, the outcome of the

 PrimeSource appeal will likely be controlling authority in this case. As such, the resources of

 the parties and the court in the instant matter are conserved by staying the case pending

 resolution of PrimeSource.




                                                   2
 Case 1:21-cv-00262-TCS-JCG-MMB Document 13                      Filed 07/30/21     Page 3 of 4




                                              ARGUMENT

       Stanley believes that a stay of this proceeding would serve the interests of judicial

economy as well as the interests of the parties. See generally, Landis v. North American Co.,

299 U.S. 248, 254 (1936) (“[T]he power to stay proceedings is incidental to the power inherent

in every court to control the disposition of the causes on its docket with economy of time and

effort for itself, for counsel, and for litigants”); see also, An Giang Agriculture and Food

Import Export Company v. United States, 350 F.Supp.2d 1162, 1167 (CIT 2004). According to

the court in An Giang:

               . . . a case may properly be stayed pending the outcome of another case
       (the “lead” case) even where the “lead” case may not be potentially dispositive
       of the case sought to be stayed -- i.e., even where the “lead” case may, at most,
       streamline the issues in the case sought to be stayed. See, e.g., Landis, 299 U.S.
       at 256, 81 L. Ed. 153, 57 S. Ct. 163 (noting that, even though “every question of
       fact and law” in the case sought to be stayed might not be decided in the “lead”
       case, “in all likelihood [the “lead” case] will settle many and simplify them all”)
       . . ..

350 F. Supp.2d at 1168 n. 9.

       As stated above, the ultimate resolution of the PrimeSource case will likely resolve this

matter without the necessity of going to trial, or, alternatively, it may narrow the issues in

dispute. Therefore, a stay of this matter until 65 days after a final decision in the PrimeSource

case would be the most efficient course of action, serve the interests of the parties, and

promote judicial economy. Union Steel Mfg. Co. v. United States, 896 F. Supp. 2d 1330, 1336

(CIT 2013) (stay orders appropriate where “the interests of judicial economy” are promoted

and “resources of the parties as well as the court” are conserved).

       Defendants will not face hardship if a stay is granted. Landis v. N. Am. Co., 299 U.S.

248, 257 (1936) (the power to stay proceedings “calls for the exercise of judgment, which

must weigh competing interests and maintain an even balance”). Stanley continues to pay, and

                                                 3
  Case 1:21-cv-00262-TCS-JCG-MMB Document 13                     Filed 07/30/21     Page 4 of 4




Defendants continue to collect, the section 232 duties when Stanley’s merchandise subject to

Proclamation 9980 enters the United States. Nor will a stay in this matter delay the final

decision in PrimeSource, as that matter is proceeding according to its schedule independent of

the instant case. In sum, no party to this matter is treated inequitably, or suffers any hardship,

if it is stayed.

        Although the parties agree that disposition of the merits of this case should be stayed

pending PrimeSource, the parties anticipate that some procedural motions will shortly be filed,

including motions (a) to amend the Complaint, and (b) requesting an injunction against

liquidation of entries.

                           CONSENT OF THE OTHER PARTIES

         Plaintiff’s undersigned counsel conferred with counsel for the Government, Joshua

E. Kurland, on July 29, 2021. Mr. Kurland consented to the relief requested.

                                   REQUEST FOR RELIEF

WHEREFORE, plaintiff respectfully requests that its Motion for a Stay be granted.

                                              Respectfully submitted,
                                              /s/ Lawrence J. Bogard
                                              _________________________
                                              Lawrence J. Bogard
                                              John B. Totaro, Jr.
                                              Neville Peterson LLP
                                              1400 16th Street. N.W., Suite 350
                                              Washington, D.C. 20036
                                              (202) 776-1150
                                              lbogard@npwdc.com

                                              Attorneys for Plaintiff
July 30, 2021




                                                 4
